DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 9, 17, 19, 21, 22, 28-31, and 36-43 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mara DeBoe on 3/15/2021.  The application has been amended as follows: 
IN THE CLAIMS:

	-	In claim 28, at line 7, after the term “user”, the following phrase has been inserted:
--wherein the server is further configured to arrange the user interface of the first device as a remote control for the content associated with the second device, such that when content is displayed on the second device, the user interface of the first device controls that content—

	-	In claim 43, between lines 5 and 6, the following phrase has been inserted:
--arrange a user interface of the first device as a remote control for the content associated with the second device, such that when content is displayed on the second device, the user interface of the first device controls that content;--

Claims 44 and 45 are cancelled.

REASONS FOR ALLOWANCE
		The prior art does not teach or suggest “arranging the user interface of the first device as a remote control for the content associated with the second device, such that when content is displayed on the second device, the user interface of the first device controls that content” in combination with the other recited limitations.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA C LEWIS/Primary Examiner, Art Unit 2495